Affirmed as Modified; Opinion Filed July 9, 2014.




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-13-00931-CR
                                      No. 05-13-00932-CR
                       THOMAS ANTHONY FARINA, JR., Appellant
                                       V.
                           THE STATE OF TEXAS, Appellee

                      On Appeal from the 363rd Judicial District Court
                                   Dallas County, Texas
                    Trial Court Cause Nos. F10-35304-W & F10-35303-W

                             MEMORANDUM OPINION
                         Before Justices FitzGerald, Fillmore, and Evans
                                    Opinion by Justice Evans
       Thomas Anthony Farina, Jr., appeals from judgments adjudicating guilt following

deferred adjudication in two cases of aggravated sexual assault of a child. In two issues, he

challenges the sufficiency of the evidence to support the trial court’s cost awards and also

requests we modify the judgments to accurately reflect his pleas to the violations of community

supervision conditions alleged the State’s motion to adjudicate.

       Appellant pleaded guilty to both indictments without an agreed recommendation

regarding punishment. The trial court deferred adjudication and placed appellant on community

supervision for seven years in each case. Subsequently, on the State’s motion, the trial court

adjudicated guilt and sentenced appellant to fifteen years’ imprisonment in each case. This

appeal ensued.
       In his first issue, appellant challenges the sufficiency of the evidence to support the trial

court’s costs assessment of $50 in each case. Specifically, appellant argues that there are no

written bills of costs in the clerk’s records as required by article 103.001 of the code of criminal

procedure. The records before us contain a bill of costs for each case. Appellant’s complaints

have been addressed and rejected. See Johnson v. State, 423 S.W.3d 385, 391–94 (Tex. Crim.

App. 2014); Coronel v. State, 416 S.W.3d 550, 555–56 (Tex. App.—Dallas 2013, pet. ref’d).

We overrule appellant’s first issue.

       In his second issue, appellant asserts that the judgments should be modified to accurately

reflect that he pleaded “true” to the first allegation in the motion to adjudicate which alleged a

violation of condition “q” of his community supervision and pleaded “not true” to the second

allegation in the motion asserting a violation of condition “y.” The State agrees that we should

modify the judgments as requested by appellant. Where, as here, the record provides the

necessary information to correct inaccuracies in a judgment, we have the authority to reform the

judgment to speak the truth. See TEX. R. APP. P. 43.2(b); Asberry v. State, 813 S.W.2d 526, 529–

30 (Tex. App.—Dallas 1991, pet. ref’d). Our review of the record confirms that appellant

pleaded true only to the State’s allegation that he violated condition “q” of his community

supervision. Appellant pleaded “not true” to the State’s allegation that violated condition “Y” of

his community supervision. Accordingly, we resolve appellant’s second issue in his favor.

       We modify the judgments adjudicating guilt to reflect that appellant pleaded “true” to the

State’s allegation that he violated condition “q” of his community supervision and that appellant

pleaded “not true” to the State’s allegation that he violated condition “y” of his community

supervision.




                                                –2–
       As modified, we affirm the trial court’s judgments.




                                                    /David Evans/
                                                    DAVID EVANS
Do Not Publish                                      JUSTICE
TEX R. APP. P. 47
130931F.U05




                                              –3–
                                         S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

THOMAS ANTHONY FARINA, JR.,                          On Appeal from the 363rd Judicial District
Appellant                                            Court, Dallas County, Texas
                                                     Trial Court Cause No. F10-35304-W
No. 05-13-00931-CR         V.                        Opinion delivered by Justice Evans,
                                                     Justices FitzGerald and Fillmore
THE STATE OF TEXAS, Appellee                         participating.

     Based on the Court’s opinion of this date, the trial court’s judgment adjudicating guilt is
MODIFIED as follows:
     Appellant pleaded "TRUE" to the allegation in the State's motion to adjudicate
     that he violated condition "q" of his supervision and pleaded "NOT TRUE" to the
     allegation in the State’s motion to adjudicate that he violated condition "y" of his
     supervision.
As MODIFIED, the judgment is AFFIRMED.


Judgment entered this 9th day of July, 2014.




                                               –4–
                                         S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

THOMAS ANTHONY FARINA, JR.,                          On Appeal from the 363rd Judicial District
Appellant                                            Court, Dallas County, Texas
                                                     Trial Court Cause No. F10-35303-W
No. 05-13-00932-CR         V.                        Opinion delivered by Justice Evans,
                                                     Justices FitzGerald and Fillmore
THE STATE OF TEXAS, Appellee                         participating.

     Based on the Court’s opinion of this date, the trial court’s judgment adjudicating guilt is
MODIFIED as follows:
     Appellant pleaded "TRUE" to the allegation in the State's motion to adjudicate
     that he violated condition "q" of his supervision and pleaded "NOT TRUE" to the
     allegation in the State’s motion to adjudicate that he violated condition "y" of his
     supervision.
As MODIFIED, the judgment is AFFIRMED.


Judgment entered this 9th day of July, 2014.




                                               –5–